DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on November 9, 2021.  As directed by the amendment, Claims 1, 6, 15, 17, and 21 have been amended.  Claims 5, 8-10, 12, 13, 16, 19, and 20 have been canceled.  Claims 1-4, 6-7, 11, 14-15, 17-18, and 21-25 are allowable over the prior art.
Regarding the Office Action filed May 7, 2021:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  Any Double Patenting issues have been resolved by the Terminal Disclaimer filed on December 15, 2021.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1-4, 6-7, 11, 14-15, 17-18, and 21-25 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a method for providing oral care through a positive pressure ventilation (PPV) mask, comprising: providing the PPV mask having an access port sized and configured to pass therethrough a working head of a swab device; providing an oral care module comprising an oral care appliance assembled with a PPV appliance adapter, the oral care appliance having an elongate member and a swab, wherein the PPV appliance adapter is configured to be removably attached to the access port of the PPV mask and form a first PPV seal therewith; the PPV appliance adapter defines an aperture that forms a second PPV seal with the elongate member, the swab is positioned on an inside portion of the appliance adapter; applying a cleaning fluid or moisturizer to the swab and attaching the appliance adapter to the access port and advancing the swab therethrough.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 15 discusses a positive pressure ventilation (PPV) oral care module for performing an oral care procedure through a PPV mask with similar structure to the oral care module detailed in Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 15 above.

Several prior art similar to the claimed invention are discussed below.
Bayasi (US 2010/0116276) discusses a ventilation mask with an access aperture.  The access aperture is configured to allow for various tasks including oral care (Bayasi: paragraph 0018).  Although Bayasi describes the use of tubes and other medical devices through the aperture for oral care, Bayasi makes no mention of using a swab to perform oral care on the patient through the aperture.  Dombrowski (US 2011/0151405) was brought in to remedy this deficiency.  However, although Dombrowski teaches about the device’s use with ventilated patients (Dombrowski: paragraph 0003), Dombrowski makes no mention about the device being used while the patient is wearing the mask.  Additionally, Bayasi’s aperture would be way too small for the device of Dombrowski to fit through the hole (Bayasi: 31, Fig 2).  Modifying the Bayasi aperture to be bigger would compromise the seal that is supposed to be formed around the device of Dombrowski.  Furthermore, Dombrowski does not have an adapter that is specifically made to allow the swab to be connected to the mask and used in a positive pressure ventilation environment.  Even if the valve 28 (Bayasi: 28, Fig 2) was considered an “adapter”, it is a component of Bayasi.  Removing it to attach to the device of Dombrowski would cause the positive pressure environment within the mask to leak which would affect the seal.  The instant invention has a specific mask and a specific oral care module that are compatible with each other.  The details of the oral care module as well as its specific use with a mask that has a sealable aperture are what makes the instant invention novel and non-obvious over the prior art.  Therefore, Bayasi fails to disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785